Exhibit 10.4

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

LABA ROYALTY SUB LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT, dated as of April 17, 2014 (together
with the schedules attached hereto, as the same may be amended or otherwise
modified from time to time, this “Agreement”) of LABA ROYALTY SUB LLC, a
Delaware limited liability company (the “Company”), is entered into by
Theravance, Inc., a Delaware corporation, as the initial sole equity member
(together with its successors and assigns in such capacity pursuant to Section
21 hereof, the “Member”) of the Company.

 

RECITAL

 

The Member has formed the Company as a limited liability company under the laws
of the State of Delaware and now desires to enter into a written agreement, in
accordance with the provisions of the Delaware Limited Liability Company Act (6
Del. C. §§ 18-101 et seq.) and any successor statute, as amended from time to
time (the “Act”), to govern the affairs of the Company and the conduct of its
business.  Capitalized terms used and not otherwise defined herein shall have
the meanings set forth on Schedule A hereto.

 

Section 1.                                           Formation.

 

The Member has previously formed the Company as a limited liability company
pursuant to and in accordance with the Act.  A certificate of formation for the
Company as described in Section 18-201 of the Act has been filed in the Office
of the Secretary of State of the State of Delaware in conformity with the Act
under the name “LABA ROYALTY SUB LLC” on November 22, 2013 by Deborah M. Reusch
as an “authorized person” within the meaning of the Act.  The Member, by
execution of this Agreement, hereby ratifies and approves the execution,
delivery and filing of the Certificate of Formation of the Company in such
manner.  Upon the execution of this Agreement, Deborah M. Reusch’s authority as
an “authorized person” within the meaning of the Act shall cease and the Member
shall be designated as an “authorized person” within the meaning of the Act to
execute, deliver and file, or cause the execution, delivery and filing of, all
certificates (and any amendments and/or restatements thereof) required by the
Act.  In connection therewith, the Company and, if required, the Member, in its
capacity as the “authorized person” within the meaning of the Act to take such
actions, shall execute and deliver or cause to be executed and delivered from
time to time all other instruments, certificates, notices and documents and
shall do or cause to be done all such acts and things (including keeping books
and records and making publications or periodic filings) as may now or hereafter
be required for the formation, valid existence and, when appropriate,
termination of the Company as a limited liability company under the laws of the
State of Delaware.

 

--------------------------------------------------------------------------------


 

Section 2.                                           Name.

 

The name of the limited liability company shall be “LABA ROYALTY SUB LLC” and
its business shall be carried on in such name with such variations and changes
as the Board shall determine or deem necessary to comply with requirements of
the jurisdictions in which the Company’s operations are conducted.

 

Section 3.                                           Principal Business Office.

 

The principal business office of the Company is c/o Theravance, Inc., 901
Gateway Boulevard, South San Francisco, California 94080, or such other location
as may hereafter be determined by the Board from time to time.  The Board may,
from time to time, change the Company’s principal business office and may
establish such other place or places of business within or without the State of
Delaware as the Board may deem advisable.

 

Section 4.                                           Registered Office.

 

The address of the registered office of the Company in the State of Delaware is
c/o The Corporation Trust Company, 1209 Orange Street, Wilmington, New Castle
County, Delaware 19801.  The Board may, from time to time, change the Company’s
registered office and shall forthwith amend the Certificate of Formation to
reflect such change.

 

Section 5.                                           Registered Agent.

 

The name and address of the registered agent of the Company for service of
process on the Company in the State of Delaware is The Corporation Trust
Company, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801.  The
Board may, from time to time, change the Company’s registered agent and shall
forthwith amend the Certificate of Formation to reflect such change.

 

Section 6.                                           Member; Special Members; No
Liability.

 

(a)                                 The name and the mailing address of the
Member as of the date hereof are set forth on Schedule B attached hereto.

 

(b)                                 Subject to Section 10(j), the Member may act
by written consent.

 

(c)                                  From the date each Indenture is entered
into by the Company until such date as each such Indenture has been satisfied
and discharged in full in accordance with its terms, upon the resignation or
dissolution of the Member or any other event that causes the Member to cease to
be a member of the Company (other than upon the continuation of the Company
without dissolution upon the transfer (in one or more transactions) by the
Member of 100% of its membership interest in the Company in accordance with the
provisions of this Agreement or any other circumstance in which there is already
another Member of the Company in accordance with the provisions of this
Agreement), each Person acting as an Independent Manager pursuant to Section 11
who (i) shall have been appointed from time to time in the manner provided in
Section 11, (ii) shall have executed the Management Agreement in the form
attached as Schedule C to this Agreement (which following the date hereof may be
in the form of a counterpart

 

2

--------------------------------------------------------------------------------


 

signature page to the Management Agreement) and (iii) shall initially be Orlando
Figueroa and Dewen Tarn, shall, without any action of any Person and
simultaneously with the Member ceasing to be a member of the Company,
automatically be admitted to the Company as a Special Member and shall continue
the Company without dissolution.  Prior to the occurrence of any such event and
admission to the Company as a Special Member, no Person acting as an Independent
Manager shall be a member of the Company nor shall such Person have any rights
or obligations under this Agreement, except (A) his or her duties and
obligations as an Independent Manager pursuant to this Agreement and (B) his or
her obligation to become a Special Member and be admitted to the Company upon
the occurrence of the conditions specified in this Section 6(c).  No Special
Member may resign from the Company or transfer his or her rights or obligations
as Special Member unless (1) a successor Special Member has been admitted to the
Company as Special Member by executing a counterpart to this Agreement and (2)
such successor has also accepted his or her appointment as an Independent
Manager pursuant to Section 11; provided, that each Special Member shall
automatically cease to be a member (but not an Independent Manager) of the
Company upon the admission to the Company of a substitute Member pursuant to
Section 21(b), appointed by the personal representative of the Person that had
been the last remaining Member.  In the event that such personal representative
fails to appoint a substitute Member pursuant to Section 21(b) as promptly as
commercially practicable after the admission of the Special Members as Special
Members of the Company, the Special Members shall appoint a Person meeting the
requirements of Section 21(b) as a substitute Member as promptly is as
commercially practicable. Upon admission to the Company, each Special Member
shall be a member of the Company that has no interest in the profits, losses and
capital of the Company and has no right to receive any distributions of the
property or assets of the Company.  Pursuant to Section 18-301 of the Act, a
Special Member shall not be required to make any capital contributions to the
Company and shall not receive a limited liability company interest in the
Company.  A Special Member, in his or her capacity as Special Member, may not
bind the Company.  Except as required by any mandatory provision of the Act, a
Special Member, in his or her capacity as Special Member, shall have no right to
vote on, approve or otherwise consent to any action by, or matter relating to,
the Company, including, without limitation, any Specified Action.  In order to
implement the admission to the Company of a Special Member, each Person acting
as an Independent Manager pursuant to Section 11 and who is designated to be a
Special Member in accordance with this Section 6(c) shall execute a counterpart
signature page to this Agreement upon becoming a Special Member pursuant to this
Section 6(c).

 

(d)                                 All debts, obligations and liabilities of
the Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and neither the Member nor
any Special Member shall be obligated personally for any such debt, obligation
or liability of the Company solely by reason of being the Member or a Special
Member.

 

Section 7.                                           Authorized Person; Filings;
Term of Existence; Fiscal Year.

 

The Member shall be the designated “authorized person” within the meaning of the
Act.  The Member or an Officer shall execute, deliver and file any certificates
(and any amendments and/or restatements thereof) necessary for the Company to
qualify to do business in any jurisdiction in which the Company may wish to
conduct business.  The existence of the

 

3

--------------------------------------------------------------------------------


 

Company as a separate legal entity shall continue until the cancellation of the
Certificate of Formation as provided in the Act.  The “Fiscal Year” of the
Company shall be from January 1st to December 31st of each year.

 

Section 8.                                           Purposes.

 

(a)                                 Subject to Section 10(j), the purposes of
the Company are to engage in the following activities:

 

(i)                                                             to purchase or
otherwise acquire, hold, own, service, sell, transfer, assign, participate,
pledge, collateralize, securitize and otherwise monetize, in whole or in part,
royalties, royalty interests and other payments derived directly or indirectly
from the exploitation of intellectual property relating to pharmaceutical
products as the Board may elect from time to time, including, without
limitation, the right to royalties generated by intellectual property pursuant
to the Collaboration Agreement and any activities ancillary and/or related
thereto;

 

(ii)                                                          to authorize,
issue, sell and deliver one or more Series of Notes or other evidence of
indebtedness pursuant to one or more Indentures, loan and security agreements,
loan agreements, credit agreements or other similar agreements and to pledge the
collateral identified in the Indentures or such other agreements to the
Indenture Trustee, collateral agent, administrative agent, lender or other
Person acting in such other similar capacity to secure its obligations
thereunder;

 

(iii)                                                       to appoint the
Servicer to manage and service its assets and other property pursuant to one or
more Servicing Agreements;

 

(iv)                                                      to enter into and
exercise its rights and perform its duties and obligations under the
Collaboration Agreement and the Transaction Documents to which it is or becomes
a party and any other document, agreement, instrument, order, certificate,
notice, financing statement or other document entered into or delivered in
connection therewith or contemplated thereby and to exercise any rights given to
it under the Collaboration Agreement and any Transaction Document or the other
documents, instruments, agreements, certificates or financing statements
contemplated thereby;

 

(v)                                                         to hire and appoint
such employees (in addition to the Managers and Officers) as the Board may
determine are necessary and appropriate in order to permit the Company to engage
in its activities; and

 

(vi)                                                      to engage in all such
other activities and to exercise all such other powers permitted to limited
liability companies under the Act that are incidental to or connected with the
foregoing business or purposes or necessary or desirable to accomplish the
foregoing.

 

4

--------------------------------------------------------------------------------


 

The Company shall not engage in any activity other than in connection with the
foregoing or other than as required or authorized by this Agreement or the
Collaboration Agreement and any Transaction Documents to which it is a party.

 

(b)                                 The Company, by or through any Manager or
any Officer on behalf of the Company, may execute, deliver, enter into and
perform the Collaboration Agreement and the Transaction Documents, and all other
agreements, instruments, orders, certificates, notices, financing statements and
other documents contemplated thereby or related thereto, all without any further
act, vote or approval of the Member or any Manager or Officer notwithstanding
any other provision of this Agreement, the Act or applicable law, rule or
regulation. The foregoing authorization shall not be deemed a restriction on the
powers of any Manager or any Officer to enter into agreements, instruments,
orders, certificates, notices, financing statements and other documents on
behalf of the Company.

 

Section 9.                                           Powers.

 

Subject to Section 10(j), the Company shall have and exercise (a) all powers and
rights necessary, convenient or incidental to accomplish its purposes as set
forth in Section 8 and (b) all powers and rights conferred upon limited
liability companies formed pursuant to the Act.

 

Section 10.                                    Management.

 

(a)                                 Board of Managers.  The business and affairs
of the Company shall be managed by or under the direction of a Board of five or
more Managers.  The Member shall designate, appoint and elect each Manager. 
Each Manager is hereby designated as a “manager” of the Company within the
meaning of Section 18-101(10) of the Act.  Subject to Section 11, the Member may
determine at any time in its sole and absolute discretion the number of Managers
to constitute the Board.  The authorized number of Managers may be increased or
decreased by the Member at any time in its sole and absolute discretion, upon
notice to all Managers, and subject in all cases to Section 11.  The initial
number of Managers shall be five, two of which shall be Independent Managers
pursuant to Section 11.  Each Manager elected, designated or appointed shall
hold office until a successor is elected and qualified or until such Manager’s
earlier death, resignation or removal.  Each Manager shall execute and deliver
the Management Agreement. Managers need not be Members. The initial Managers
hereby designated by the Member are listed in Schedule B hereto.

 

(b)                                 Powers.  Subject to Section 10(j), the Board
of Managers shall have the power to do any and all acts necessary, convenient or
incidental to or for the furtherance of the purposes described herein, including
all powers, statutory or otherwise.  Except as otherwise provided in any other
provision of this Agreement, the Board of Managers shall have the authority to
bind the Company pursuant to a resolution expressly authorizing any matter which
resolution is duly adopted by an affirmative vote of a majority of the Board not
including the Independent Managers, or as otherwise required by this Agreement. 
An individual Manager shall not have the authority to bind the Company to any
matter involving a third party without the affirmative vote of a majority of the
Board or as otherwise required pursuant to this Agreement.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Meeting of the Board of Managers. The Board
of Managers may hold meetings, both regular and special, within or outside the
State of Delaware. Regular meetings of the Board may be held without notice at
such time and at such place as shall from time to time be determined by the
Board. Special meetings of the Board may be called by the President on not less
than one day’s notice to each Manager that has authority hereunder to
participate in the meeting by telephone, facsimile, mail, telegram, email or any
other means of communication, and special meetings shall be called by the
President or Secretary in like manner and with like notice upon the written
request of any one or more of the Managers that has authority hereunder to
participate in the meeting; provided, that the provisions of this Section 10(c)
shall not apply to Independent Managers unless the action considered at such
Board meeting requires the vote of the Independent Managers, provided, further,
that Managers may waive the right to notice in accordance with this Section
10(c).

 

(d)                                 Quorum; Acts of the Board. At all meetings
of the Board in respect of matters expressly requiring the consent or approval
of the Independent Managers, a majority of the Managers (which majority must
include a majority of the Managers other than the Independent Managers) shall
constitute a quorum for the transaction of business and, except as otherwise
provided in any other provision of this Agreement, the act of a majority of the
Managers present at any meeting at which there is a quorum shall be the act of
the Board (which majority must include a majority of the Managers other than the
Independent Managers).  At all other meetings of the Board, a majority of the
Managers other than the Independent Managers shall constitute a quorum for the
transaction of business, and, except as otherwise provided in any other
provision of this Agreement, the act of a majority of the Managers present at
such meeting excluding the Independent Managers shall be the act of the Board. 
If a quorum shall not be present at any meeting of the Board, the Managers
present at such meeting may adjourn the meeting from time to time, without
notice other than announcement at the meeting, until a quorum shall be present. 
Any action required or permitted to be taken at any meeting of the Board or of
any committee thereof may be taken without a meeting if the same number of
members of the Board or committee with authority hereunder to vote on such
matter, as the case may be, as would be required to consent to such action at a
meeting of the Board, or of any committee thereof, consent thereto in writing,
and the writing or writings are filed with the minutes of proceedings of the
Board or committee.  Where the consent or approval of the Independent Managers
would be required to approve an action at a meeting of the Board, the written
consent of the Independent Managers shall also be required to approve such
action by written consent, and where the consent or approval of the Independent
Managers would not be required to approve an action at a meeting of the Board,
the written consent of the Independent Managers shall not be required to approve
such action by written consent.  Notwithstanding anything in the Act or this
Agreement to the contrary, the Independent Managers may only act, vote or
otherwise participate in the business of the Company to the extent of the
matters expressly requiring the approval of the Independent Managers pursuant to
this Agreement.  In all cases where the approval of the Independent Managers is
not expressly required pursuant to this Agreement, the Independent Managers
shall not be entitled to notice of the meetings of the Board, shall not be
entitled to attend meetings of the Board and shall not count at meetings of the
Board for purposes of constituting a quorum.

 

(e)                                  Electronic Communications. Members of the
Board, or any committee designated by the Board, may participate in meetings of
the Board, or any committee, by means

 

6

--------------------------------------------------------------------------------


 

of telephone conference or similar communications equipment that allows all
persons participating in the meeting to hear each other, and such participation
in a meeting shall constitute presence in person at the meeting.  If all the
participants are participating by telephone conference or similar communications
equipment, the meeting shall be deemed to be held at the principal place of
business of the Company.

 

(f)                                   Committees of Managers.

 

(i)                                     The Board may, by resolution passed by a
majority of the whole Board, designate one or more committees, each committee to
consist of one or more of the Managers of the Company; provided, that the
majority of the whole Board shall be required only if the committee so
designated will deliberate matters that require the vote of the Independent
Managers, otherwise, such resolutions may be passed by the majority of the Board
other than the Independent Managers.  The Board may designate one or more
Managers as alternate members of any committee, who may replace any absent or
disqualified member at any meeting of the committee.

 

(ii)                                  In the absence or disqualification of a
member of a committee, the member or members thereof present at any meeting and
not disqualified from voting, whether or not such members constitute a quorum,
may unanimously appoint another member of the Board to act at the meeting in the
place of any such absent or disqualified member; provided, that any
non-Independent Manager that is absent or has been disqualified may be replaced
with another non-Independent Manager unless the majority of the non-Independent
Managers agree otherwise.

 

(iii)                               Subject to Section 10(j), any such
committee, to the extent provided in the resolution of the Board, shall have and
may exercise all the powers and authority of the Board in the management of the
business and affairs of the Company.  Such committee or committees shall have
such name or names as may be determined from time to time by resolution adopted
by the Board. Each committee shall keep regular minutes of its meetings and
report the same to the Board when required.

 

(g)                                  Compensation of Managers; Expenses. The
Board shall have the authority to fix the compensation of Managers. The Managers
may be paid their expenses, if any, of attendance at meetings of the Board,
which may be a fixed sum for attendance at each meeting of the Board or a stated
salary as Manager.  No such payment shall preclude any Manager from serving the
Company in any other capacity and receiving compensation therefor.  Members of
special or standing committees may be allowed like compensation for attending
committee meetings.

 

(h)                                 Removal of Managers. Subject to Section 11,
unless otherwise restricted by law, any Manager or the entire Board of Managers
may be removed, with or without cause, at any time by the Member.  Any vacancy
caused by any such removal may be filled by action of the Member.  Except as
provided in this Agreement, a Manager may not bind the Company.

 

7

--------------------------------------------------------------------------------


 

(i)                                     Managers as Agents. To the extent of
their powers set forth in this Agreement and subject to Section 10(j), the
Managers are agents of the Company for the purpose of the Company’s business,
and the actions of the Managers taken in accordance with such powers set forth
in this Agreement shall bind the Company.

 

(j)                                    Limitations on the Company’s Activities.

 

(i)                                                             This Section
10(j) is being adopted in order to comply with certain provisions required in
order to qualify the Company as a “special purpose entity.”

 

(ii)                                                          Notwithstanding
any other provision of this Agreement or any provision of law that otherwise so
empowers the Company, the Member or the Board, from the date each Indenture is
entered into by the Company until such date as each such Indenture has been
satisfied and discharged in full in accordance with its terms, the Member shall
not be authorized or empowered to amend, alter, change or repeal Sections 6(c),
8, 9, 10, 11, 19, 20, 22, 23, 24 or the definition of “Independent Manager” set
forth in Schedule A of this Agreement without the unanimous written consent of
the Board (including both Independent Managers).  Subject to this Section 10(j),
the Member may amend, alter, change or repeal any provisions contained in this
Agreement without the consent of the Board pursuant to Section 29.

 

(iii)                                                       Notwithstanding any
other provision of this Agreement or any provision of law that otherwise so
empowers the Company, the Member or the Board, from the date each Indenture is
entered into by the Company until one year and one day after such dates as each
such Indenture entered into by the Company has been satisfied and discharged in
full in accordance with its terms, neither the Member nor the Board shall take
any Specified Action without the unanimous written consent of the Board
(including both Independent Managers) and, in the case of the Board, without the
prior written consent of the Member.

 

(iv)                                                      Each Manager agrees,
solely in its, his or her capacity as a creditor of the Company on account of
any indemnification or other payment owing to such Manager by the Company, not
to acquiesce, petition or otherwise invoke or cause the Company to invoke the
process of any court or governmental authority for the purpose of commencing or
sustaining a case against the Company under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Company or any
substantial part of the property of the Company, or ordering the winding up or
liquidation of the affairs of the Company.

 

(v)                                                         The Board and the
Member shall cause the Company to do or cause to be done all things necessary to
preserve and keep in full force and effect its existence, rights (charter and
statutory) and franchises; provided, that the Company shall not be required to
preserve any such right or franchise if the Board

 

8

--------------------------------------------------------------------------------


 

shall determine that the preservation thereof is no longer desirable for the
conduct of its business.  The Board shall cause the Company to be operated in
such a manner as the Board deems reasonable and necessary or appropriate to
preserve the limited liability of the Member, the separateness of the Company
from the business and affairs of the Member or any Affiliate of the Member
(other than the Company), and until one year and one day after the last
remaining Notes are paid in full, the special purpose bankruptcy remote status
of the Company. Without limitation of the foregoing, from the date each
Indenture is entered into by the Company until such date as each such Indenture
entered into by the Company has been satisfied and discharged in full in
accordance with its terms, the Board shall cause the Company to:

 

(1)                                 hold itself out to the public and all other
Persons as a legal entity separate from the Member and any other Person and
conduct its own business in its own name and require that all full-time
employees of the Company, if any, identify themselves as employees of the
Company;

 

(2)                                 maintain the Company’s books, records and
bank accounts separate from those of the Member and any other Person and
otherwise in such a manner so that such books and records are readily
identifiable as its own assets rather than assets of the Member or any such
Person;

 

(3)                                 maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
Person; provided, however, that the Company’s assets may be included in a
consolidated financial statement of its Affiliates; provided that (A)
appropriate notation shall be made on such consolidated financial statements to
indicate the separateness of the Company from any such Affiliate and to indicate
that the Company’s assets and credit are not available to satisfy the debts and
other obligations of any such Affiliate or any other company and (B) such assets
shall also be listed on the Company’s own separate balance sheet;

 

(4)                                 file its own tax returns, if any, as may be
required under applicable law, to the extent it is (A) not part of a
consolidated group filing a consolidated return or returns or (B) not treated as
a division, for tax purposes, of another taxpayer or otherwise disregarded for
tax purposes, and pay any taxes so required to be paid under applicable law;

 

(5)                                 allocate fairly and reasonably any taxes and
any overhead expenses that are shared with an Affiliate, including for shared
office space and for services performed by an employee of an Affiliate;

 

(6)                                 not commingle its assets with assets of any
other Person;

 

9

--------------------------------------------------------------------------------


 

(7)                                 maintain an arm’s-length relationship with
the Member and its other Affiliates;

 

(8)                                 pay out of its own funds and assets its
indebtedness and other liabilities, including the salaries of its officers and
employees, its operating expenses and the fees and expenses of its agents;

 

(9)                                 maintain a sufficient number of employees in
light of its contemplated business operations;

 

(10)                          maintain at all times adequate capital in light of
its contemplated business operations and liabilities and refrain from making any
distributions or other payments in respect of its membership interests
(including any repurchase of membership interests or return of capital) that
would cause it to have inadequate capital;

 

(11)                          not hold out its credit as being available to
satisfy the obligations of others;

 

(12)                          not acquire obligations or securities of the
Member;

 

(13)                          use separate stationery, invoices, checks, other
business forms and telephone and facsimile numbers from those of any other
Person;

 

(14)                          correct any known misunderstanding regarding its
separate existence and identity;

 

(15)                          have a Board composed differently from that of the
Member and any other Person;

 

(16)                          cause its Board of Managers to meet at least
annually or act pursuant to written consent and keep minutes of such meetings
and actions and observe all other Delaware limited liability company
formalities;

 

(17)                          direct its officers, Managers (other than its
Independent Managers), agents and other representatives to act at all times in
the best interest of the Company and its Member and direct its Independent
Managers to act at all times in the best interest of the Company and its Member
and creditors;

 

(18)                          cause its officers and Managers, to the extent
permitted by law, until one year and one day after the last remaining Notes are
paid in full, to make decisions with respect to the business and daily
operations of the Company pursuant to the direction of the Board, in adherence
to all organizational formalities of the Company and as required for
preservation of its status as a distinct entity; and

 

10

--------------------------------------------------------------------------------


 

(19)                          observe all limited liability company formalities
required by this Agreement and the Act.

 

(vi)                                                      The Board shall not
cause or permit the Company to:

 

(1)                                 guarantee any obligation of any Person,
including any Affiliate of the Company; or

 

(2)                                 incur, create or assume any indebtedness
other than as permitted by this Agreement, the Collaboration Agreement and the
Transaction Documents to which the Company is a party.

 

Any failure of the Company to comply with any of the covenants in this Section
10(j) shall not affect the status of the Company as a separate legal entity or
the limited liability of the Member, the Special Member and Managers.

 

Section 11.                                    Independent Managers.

 

(a)                                 From the date each Indenture is entered into
by the Company until such date as each such Indenture entered into by the
Company has been satisfied and discharged in full in accordance with its terms,
the Member shall cause the Company at all times to have at least two Independent
Managers, each of whom shall be appointed by the Member.  All right, power and
authority of the Independent Managers shall be limited to the extent necessary
to exercise those rights and perform those duties specifically set forth in this
Agreement.  The Independent Managers shall not delegate their rights, duties,
authorities or responsibilities hereunder.  To the fullest extent permitted by
law, including, without limitation, Section 18-1101(c) of the Act, each of the
Independent Managers shall consider only the interests of the Company and its
Member and creditors in acting or otherwise voting on matters subject to the
vote of the Board of Managers that require the approval of the Independent
Managers.  In exercising their rights and performing their duties under this
Agreement, the Independent Managers shall have a fiduciary duty of loyalty and
care to the Company and its Member and creditors similar to that of a director
of a business corporation organized under the General Corporation Law of the
State of Delaware.  No Independent Manager shall at any time serve as a trustee
in bankruptcy for the Company or any of its Affiliates.  Except as provided in
this Agreement, an Independent Manager shall not bind the Company. 
Notwithstanding anything in the Act or this Agreement to the contrary, the
Independent Managers may only act, vote or otherwise participate in the business
of the Company to the extent of the matters expressly requiring the approval of
the Independent Managers pursuant to this Agreement.  In all cases where the
approval of the Independent Managers is not expressly required pursuant to this
Agreement, the Independent Managers shall not be entitled to notice of the
meetings of the Board, shall not be entitled to attend meetings of the Board and
shall not count at meetings of the Board for purposes of constituting a quorum. 
To the fullest extent permitted by law, including Section 18-1101(e) of the Act,
an Independent Manager shall not be liable to the Company, the Member or any
other Person bound by this Agreement for breach of contract or breach of duties
(including fiduciary duties), unless the Independent Manager acted in bad faith
or engaged in willful misconduct.

 

11

--------------------------------------------------------------------------------


 

(b)                                 From the date each Indenture is entered into
by the Company until such date as each such Indenture entered into by the
Company has been satisfied and discharged in full in accordance with its terms,
the Independent Managers may be removed by the Member or the Board with or
without cause.  From the date each Indenture is entered into by the Company
until such date as each such Indenture entered into by the Company has been
satisfied and discharged in full in accordance with its terms, to the fullest
extent permitted by law, no resignation or removal of an Independent Manager,
and no appointment of a successor Independent Manager, shall be effective until
the successor Independent Manager shall have accepted its appointment by a
written instrument, which may be a counterpart signature page to the Management
Agreement.  In the event of any vacancy in the position of Independent Manager
from the date each Indenture is entered into by the Company until such date as
each such Indenture entered into by the Company has been satisfied and
discharged in full in accordance with its terms, (x) the Member shall appoint a
substitute Independent Manager as promptly as commercially practicable
thereafter, and (y) until there are at least two Independent Managers appointed
in the manner provided herein the Board shall not vote on any matter requiring
the approval of the Independent Managers.  The Member shall provide not less
than ten (10) calendar days’ prior written notice to the Company of the
replacement or appointment of any Manager that is to serve as an Independent
Manager for purposes of this Agreement.  As a condition to the effectiveness of
any such replacement or appointment, the Member shall certify to the Company
that the designated Person satisfied the criteria set forth in the definition of
“Independent Manager” and the Board shall acknowledge in writing, that in the
Board’s reasonable judgment, the designated Person satisfies the criteria set
forth in the definition of “Independent Manager.”  From the date each Indenture
is entered into by the Company until such date as each such Indenture entered
into by the Company has been satisfied and discharged in full in accordance with
its terms, the failure of the Member to comply with the procedures applicable to
any replacement or appointment of an Independent Manager set forth in this
Section 11 shall cause the appointment or replacement to be null and void for
all purposes under this Agreement.

 

(c)                                  The provisions of this Section 11 shall
only apply and the Company shall be required to maintain Independent Managers
from the date each Indenture is entered into by the Company until such date as
each such Indenture entered into by the Company has been satisfied and
discharged in full in accordance with its terms.

 

Section 12.                                    Officers.

 

(a)                                 Officers. The Officers of the Company shall
consist of at least a President, a Secretary and a Treasurer.  The Officers of
the Company as of the date hereof are listed in Schedule B hereto. The Board of
Managers or the Member may also choose a Chief Financial Officer and a General
Counsel (or an Associate General Counsel) and one or more Vice Presidents,
Assistant Secretaries, Assistant Treasurers and Assistant General Counsel in
addition to the initial Officers appointed by the Member.  Any number of offices
may be held by the Member or the same person except that the President and the
Secretary may not be the same person.  The Board or the Member shall choose a
President, a Secretary and a Treasurer following the resignation or removal of
the initial Officers appointed by the Member.  The Board or the Member may
appoint such other Officers and agents as it shall deem necessary or advisable
who shall hold their offices for such terms and shall exercise such powers and
perform

 

12

--------------------------------------------------------------------------------


 

such duties as shall be determined from time to time by the Board.  The salaries
of all Officers and agents of the Company, if any, shall be fixed by or in the
manner prescribed by the Board.  The Officers of the Company shall hold office
until their successors are chosen and qualified. Any Officer elected or
appointed by the Member or the Board may be removed at any time, with or without
cause, by the affirmative vote of a majority of the Board.  Any vacancy
occurring in any office of the Company shall be filled by the Board.

 

(b)                                 President. The President shall be the chief
executive officer of the Company, shall preside at all meetings of the Company,
if any, and the Board, shall be responsible for the general and active
management of the business of the Company and shall see that all orders and
resolutions of the Board are carried into effect. The President shall execute
all bonds, mortgages and other contracts, except:  (i) where required or
permitted by law or this Agreement to be otherwise signed and executed,
including Section 8(b); (ii) where signing and execution thereof shall be
expressly delegated by the Board to some other Officer or agent of the Company;
and (iii) as otherwise permitted in Section 12(c).

 

(c)                                  Vice President. In the absence of the
President or in the event of the President’s inability to act, the Vice
President, if any (or in the event there be more than one Vice President, the
Vice Presidents in the order designated by the Managers, or in the absence of
any designation, then in the order of their election), shall perform the duties
of the President, and when so acting, shall have all the powers of and be
subject to all the restrictions upon the President.  The Vice Presidents, if
any, shall perform such other duties and have such other powers as the Board may
from time to time prescribe.

 

(d)                                 Secretary and Assistant Secretary. The
Secretary shall be responsible for filing legal documents and maintaining
records for the Company except to the extent that such duties are allocated to
the Chief Financial Officer, General Counsel, Associate General Counsel and/or
Assistant General Counsel, if any.  The Secretary shall attend all meetings of
the Board and all meetings of the Company, if any, and record all the
proceedings of the meetings of the Company and of the Board in a book to be kept
for that purpose and shall perform like duties for the standing committees when
required.  The Secretary shall give, or cause to be given, notice of all
meetings of the Company, if any, and special meetings of the Board, and shall
perform such other duties as may be prescribed by the Board or the President,
under whose supervision the Secretary shall serve.  The Assistant Secretary, or
if there be more than one, the Assistant Secretaries in the order determined by
the Board (or if there be no such determination, then in order of their
election), shall, in the absence of the Secretary or in the event of the
Secretary’s inability to act, perform the duties and exercise the powers of the
Secretary and shall perform such other duties and have such other powers as the
Board may from time to time prescribe.

 

(e)                                  Treasurer and Assistant Treasurer. The
Treasurer shall have the custody of the Company funds and securities and shall
keep full and accurate accounts of receipts and disbursements in books belonging
to the Company and shall deposit all moneys and other valuable effects in the
name and to the credit of the Company in such depositories as may be designated
by the Board.  The Treasurer shall disburse the funds of the Company as may be
ordered by the Board, taking proper vouchers for such disbursements, and shall
render to the President and to the Board, at its regular meetings or when the
Board so requires, an account of all of the Treasurer’s transactions and of the
financial condition of the Company.  The Assistant

 

13

--------------------------------------------------------------------------------


 

Treasurer, or if there shall be more than one, the Assistant Treasurers in the
order determined by the Board (or if there be no such determination, then in the
order of their election), shall, in the absence of the Treasurer or in the event
of the Treasurer’s inability to act, perform the duties and exercise the powers
of the Treasurer and shall perform such other duties and have such other powers
as the Board may from time to time prescribe.  Any of the duties of the
Treasurer and Assistant Treasurer described in this clause (e) may also be
performed by the Chief Financial Officer, if any.

 

(f)                                   Officers as Agents. The Officers, to the
extent of their powers set forth in this Agreement or otherwise vested in them
by action of the Board not inconsistent with this Agreement, are agents of the
Company for the purpose of the Company’s business, and, subject to Section
10(j), the actions of the Officers taken in accordance with such powers shall
bind the Company.

 

(g)                                  Duties of Board and Officers. Except to the
extent otherwise provided herein, each Manager and Officer shall have a
fiduciary duty of loyalty and care similar to that of directors and officers of
business corporations organized under the General Corporation Law of the State
of Delaware.

 

Section 13.                                    Limited Liability.

 

Except as otherwise expressly provided by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be the debts, obligations and liabilities solely of the Company, and none
of the Member, the Special Members or any Manager shall be obligated personally
for any such debt, obligation or liability of the Company solely by reason of
being the Member, the Special Member or a Manager of the Company.

 

Section 14.                                    Capital Contributions.

 

The Member will be deemed admitted as the Member of the Company upon the
execution and delivery of this Agreement. The Member has made a capital
contribution to the Company listed on Schedule B attached hereto.  In accordance
with Section 6(c), the Special Members shall not be required to make any capital
contributions to the Company.

 

Section 15.                                    Additional Contributions.

 

The Member is not required to make any additional capital contribution to the
Company.  The Member may make additional capital contributions to the Company at
any time.  The Member shall maintain records setting forth in reasonable detail
any additional capital contributions made by the Member to the Company.  The
provisions of this Agreement, including this Section 15, are intended solely to
benefit the Member and, to the fullest extent permitted by law, shall not be
construed as conferring any benefit upon any creditor of the Company (and no
such creditor of the Company shall be a third-party beneficiary of this
Agreement) and the Member shall not have any duty or obligation to any creditor
of the Company to make any contribution to the Company or to issue any call for
capital pursuant to this Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 16.                                    Allocation of Profits and Losses;
Tax Treatment.

 

(a)                                 For financial accounting and tax purposes,
the Company’s net profits or net losses shall be determined on an annual basis
in accordance with the manner determined by the Member.  Net income of the
Company for federal income tax purposes (and each item of income, gain, loss and
deduction entering into the calculation thereof) shall be allocated to the
Member.  In the event that one or more additional Members is admitted to the
Company, this Agreement shall be amended to provide for the maintenance of
capital accounts and allocations of net income or net loss (and items thereof)
and related provisions consistent with the requirements of Section 704(b) and
Section 704(c) of the Internal Revenue Code of 1986, as amended.

 

(b)                                 Unless otherwise determined by the Member,
the Company shall be (i) treated as an entity that is disregarded from the
Member if the Member is the sole owner of the Company’s equity interests for
U.S. federal income tax purposes and (ii) treated as a partnership if there is
more than one owner of the Company’s equity interests for U.S. federal income
tax purposes (as well as for any analogous state or local tax purposes), and the
Member and the Company shall timely make any and all necessary elections and
filings for the Company in connection with treatment as a disregarded entity for
U.S. federal income tax purposes (as well as for any analogous state or local
tax purposes).  No election shall be made to treat the Company as a corporation
for U.S. federal income tax purposes.

 

Section 17.                                    Distributions.

 

Distributions on the Company’s property shall be distributed to the Member at
the direction of the Member, which direction may be standing instructions.  In
the absence of any direction to the contrary by the Member, distributions shall
be made to the Member at the times and in the aggregate amounts determined by
the Board.  Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not be required to make a distribution to the
Member on account of its interest in the Company if such distribution would
violate Section 18-607 of the Act or any other applicable law.

 

Section 18.                                    Books and Records; Bank Accounts.

 

(a)                                 The Board shall keep or cause to be kept
complete and accurate books of account and records with respect to the Company’s
business.  The books of the Company shall at all times be maintained by the
Board.  The Member and its duly authorized representatives shall have the right
to examine the Company books, records and documents during normal business
hours.  The Company’s books of account shall be kept using the method of
accounting determined by the Member.  The Company’s independent auditor shall be
an independent public accounting firm selected by the Member.

 

(b)                                 The Member may authorize any Manager or
Officer to open and maintain one or more bank accounts; rent safety deposit
boxes or vaults; sign checks, written directions, or other instruments to
withdraw all or any part of the funds belonging to the Company and on deposit in
any savings account or checking account; negotiate and purchase certificates of
deposit, obtain access to the Company safety deposit box or boxes, and generally
sign such

 

15

--------------------------------------------------------------------------------


 

forms on behalf of the Company as may be required to conduct the banking
activities of the Company.

 

Section 19.                                    Other Business; Business
Transactions of the Member with the Company; Company Property.

 

(a)                                 The Member, the Special Members and their
respective Affiliates (other than the Company) may engage in or possess an
interest in other business ventures (unconnected with the Company) of every kind
and description, independently or with others.  The Company shall not have any
rights in or to such independent ventures or the income or profits therefrom by
virtue of this Agreement.

 

(b)                                 In accordance with Section 18-107 of the
Act, the Member or any Affiliate thereof (other than the Company) may lend money
to, borrow money from, act as surety, guarantor or endorser for, guarantee or
assume one or more obligations of, provide collateral for, and transact other
business with, the Company and, subject to applicable law, shall have the same
rights and obligations with respect to any such matter as a Person who is not
the Member or an Affiliate thereof (other than the Company).

 

(c)                                  No real or other property of the Company
shall be deemed to be owned by the Member individually, but shall be owned by
and title shall be vested solely in the Company.

 

Section 20.                                    Exculpation and Indemnification.

 

(a)                                 The Member shall not, and no Special Member,
Officer, Manager, employee or agent of the Company and no employee,
representative, agent or Affiliate of the Member (other than the Company)
(collectively, the “Covered Persons”) shall, be liable to the Company or any
other Person who has an interest in or claim against the Company for any loss,
damage or claim incurred by reason of any act or omission performed or omitted
by such Covered Person in good faith on behalf of the Company and in a manner
reasonably believed to be within the scope of the authority conferred on such
Covered Person by this Agreement, except that a Covered Person shall be liable
for any such loss, damage or claim incurred by reason of such Covered Person’s
gross negligence, bad faith or willful misconduct.

 

(b)                                 To the fullest extent permitted by
applicable law, a Covered Person shall be entitled to indemnification from the
Company for any loss, damage or claim incurred by such Covered Person by reason
of any act or omission performed or omitted by such Covered Person in good faith
on behalf of the Company and in a manner reasonably believed to be within the
scope of the authority conferred on such Covered Person by this Agreement,
except that no Covered Person shall be entitled to be indemnified in respect of
any loss, damage or claim incurred by such Covered Person by reason of such
Covered Person’s gross negligence, bad faith or willful misconduct with respect
to such acts or omissions; provided, however, that any indemnity under this
Section 20 shall be provided out of and to the extent of Company assets only,
and neither the Member nor any of the Special Members have personal liability on
account thereof.

 

(c)                                  To the fullest extent permitted by
applicable law, expenses (including legal fees) incurred by a Covered Person
defending any claim, demand, action, suit or

 

16

--------------------------------------------------------------------------------


 

proceeding shall, from time to time, be advanced by the Company prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Company of an undertaking by or on behalf of the Covered Person to repay
such amount if it shall be determined that the Covered Person is not entitled to
be indemnified as authorized in this Section 20.

 

(d)                                 A Covered Person shall be fully protected in
relying in good faith upon the records of the Company and upon such information,
opinions, reports or statements presented to the Company by any Person as to
matters the Covered Person reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company, including information, opinions, reports or
statements as to the value and amount of the assets, liabilities, or any other
facts pertinent to the existence and amount of assets from which distributions
to the Member might properly be paid.

 

(e)                                  To the extent that, at law or in equity, a
Covered Person has duties (including fiduciary duties) and liabilities relating
thereto to the Company or to any other Covered Person, a Covered Person acting
under this Agreement shall not be liable to the Company or to any other Covered
Person for its good faith reliance on the provisions of this Agreement or any
approval or authorization granted by the Company or any other Covered Person.
The provisions of this Agreement, to the extent that they restrict the duties
and liabilities of a Covered Person otherwise existing at law or in equity, are
agreed by the Member to replace such other duties and liabilities of such
Covered Person.

 

(f)                                   The foregoing provisions of this Section
20 shall survive any termination of this Agreement.

 

Section 21.                                    Assignment; Resignation;
Admission of Additional Members.

 

(a)                                 The Member shall be entitled to sell,
convey, assign, transfer, pledge, grant a security interest in or otherwise
dispose of all or any part of its membership interest in the Company subject to
the execution and delivery by the Member’s assignee of a counterpart signature
page to this Agreement; provided, that any assignee of such membership interest
shall be (i) an “Affiliate” (as defined in the Collaboration Agreement) of
Theravance, Inc., (ii) a Person who succeeds to all or substantially all of the
assets of Theravance, Inc., whether by merger, sale of stock, sale of assets or
other similar transaction or (iii) a Person whose admission as a Member has been
approved in writing by GSK prior to such admission.

 

(b)                                 One or more additional Members may be
admitted to the Company subject to the prior written consent of the Member and
the execution and delivery by the additional Member of a counterpart signature
page to this Agreement; provided, that each such additional Member shall be (i)
an “Affiliate” (as defined in the Collaboration Agreement) of Theravance, Inc.,
(ii) a Person who succeeds to all or substantially all of the assets of
Theravance, Inc., whether by merger, sale of stock, sale of assets or other
similar transaction or (iii) a Person whose admission as a Member has been
approved in writing by GSK prior to such admission.

 

(c)                                  The Member shall be entitled to resign
subject to the admission of one or more additional Members to the Company
pursuant to Section 21(b).

 

17

--------------------------------------------------------------------------------


 

(d)                                 Any reference herein to the “Member” shall
include any additional Members pursuant to Section 21(a) or (b).

 

(e)                                  At any time when there is more than one
Member, any action by the Member hereunder shall be by majority vote of the
Members on a pro rata basis according to their respective membership interests
in the Company (which for the avoidance of doubt shall exclude any Special
Member).

 

Section 22.                                    Dissolution.

 

(a)                                 Subject to Section 10(j), the Company shall
be dissolved and its affairs shall be wound up upon the first to occur of the
following: (i) the Member votes for dissolution or (ii) the entry of a decree of
judicial dissolution under Section 18-802 of the Act.

 

(b)                                 No other event, including the retirement,
insolvency, liquidation, dissolution, insanity, expulsion, Bankruptcy, death,
incapacity or adjudication of incompetency of the Member, shall cause the
existence of the Company to terminate.  Upon the retirement or dissolution of
the Member or the occurrence of any other event which terminates the continued
membership of the Member in the Company (other than in connection with the
transfer by the Member of 100% of its membership interest in the Company in
accordance with this Agreement or any other circumstance in which there is
already another Member of the Company pursuant to the provisions of this
Agreement), each Independent Manager shall become a Special Member of the
Company pursuant to Section 6(c) and the business of the Company shall continue
in a manner permitted by the Act.

 

(c)                                  The Bankruptcy of the Member or any Special
Member shall not cause the Member or such Special Member to cease to be a member
of the Company and upon the occurrence of such an event, the business of the
Company shall continue without dissolution.  Notwithstanding any other provision
of this Agreement, each of the Member and the Special Members waives any right
that it might have under Section 18-801(b) of the Act to agree in writing to
dissolve the Company upon the Bankruptcy of the Member or the Special Member (as
applicable) or the occurrence of any event that causes the Member or the Special
Member (as applicable) to cease to be a member of the Company.

 

(d)                                 In the event of dissolution, the Company
shall conduct only such activities as are necessary to wind up its affairs
(including the sale of the assets of the Company in an orderly manner), and the
assets of the Company shall be applied in the manner, and in the order of
priority, set forth in Section 18-804 of the Act and that otherwise would not
result in a breach of the Collaboration Agreement.

 

Section 23.                                    Waiver of Partition; Nature of
Interest.

 

Except as otherwise expressly provided in this Agreement and subject to
compliance with the requirements of the Collaboration Agreement, to the fullest
extent permitted by law, each of the Member and the Special Members hereby
irrevocably waives any right or power that the Member or the Special Members
might have to cause the Company or any of its assets to be partitioned, to cause
the appointment of a receiver for all or any portion of the assets of the
Company, to compel any sale of all or any portion of the assets of the Company
pursuant

 

18

--------------------------------------------------------------------------------


 

to any applicable law or to file a complaint or to institute any proceeding at
law or in equity to cause the dissolution, liquidation, winding up or
termination of the Company.  Each of the Member and the Special Members shall
not have any interest in any specific assets of the Company, and neither the
Member nor the Special Members shall have the status of a creditor with respect
to any distribution pursuant to Section 17 hereof. The interest of the Member in
the Company is personal property.

 

Section 24.                                    Benefits of Agreement; No
Third-Party Rights.

 

None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Company or by any creditor of the Member or
any Special Member.  Subject to Section 27, nothing in this Agreement shall be
deemed to create any right in any Person (other than Covered Persons) not a
party hereto, and this Agreement shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third Person.

 

Section 25.                                    Severability of Provisions.

 

Each provision of this Agreement shall be considered severable and if for any
reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
portions of this Agreement which are valid, enforceable and legal.

 

Section 26.                                    Entire Agreement.

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof.

 

Section 27.                                    Binding Agreement.

 

Notwithstanding any other provision of this Agreement, the Member agrees that
this Agreement constitutes a legal, valid and binding agreement of the Member,
and is enforceable against the Member in accordance with its terms.

 

Section 28.                                    Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
DELAWARE (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES), ALL RIGHTS AND
REMEDIES BEING GOVERNED BY SUCH LAWS.  THE COURT OF CHANCERY OF THE STATE OF
DELAWARE SHALL BE THE SOLE AND EXCLUSIVE FORUM TO HEAR AND DETERMINE ANY SUIT,
ACTION OR PROCEEDING, AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.

 

Section 29.                                    Amendments.

 

(a)                                 This Agreement may be amended, supplemented
or otherwise modified by the Member to cure any ambiguity, to correct or
supplement any provisions in this Agreement, to

 

19

--------------------------------------------------------------------------------


 

add any provisions to this Agreement, to change this Agreement in any manner or
to eliminate any of the provisions in this Agreement subject in each case to
Section 10(j).

 

(b)                                 Any amendment, supplement or other
modification to this Agreement shall be in writing.  Promptly after the
execution of any amendment, supplement or other modification to this Agreement,
the Company shall furnish a copy of such amendment, supplement or other
modification to the Member.

 

(c)                                  Promptly after the execution of any
amendment, supplement or other modification to the Certificate of Formation, the
Company shall cause its filing with the Secretary of State of the State of
Delaware.

 

Section 30.                                    Counterparts.

 

This Agreement may be executed in any number of counterparts, including by
facsimile or other electronic means of communication, each of which shall be
deemed an original of this Agreement and all of which together shall constitute
one and the same instrument.

 

Section 31.                                    Notices.

 

Any notices required to be delivered hereunder shall be in writing and
personally delivered, mailed or sent by electronic mail, telefacsimile or other
similar form of rapid transmission, and shall be deemed to have been duly given
upon receipt (a) in the case of the Company, to the Company at its address in
Section 3, (b) in the case of the Member, to the Member at its address as listed
on Schedule B attached hereto, (c) in the case of the Managers, at their
respective addresses set forth in Schedule B attached hereto, and (d) in the
case of any of the foregoing, at such other address as may be designated by
written notice to the other party.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Limited Liability Company Agreement of LABA ROYALTY SUB LLC
as of the date first above written.

 

 

MEMBER:

 

 

 

 

 

THERAVANCE, INC.

 

 

 

 

 

By:

/s/ Bradford J. Shafer

 

 

Name:

Bradford J. Shafer

 

 

Title:

Senior Vice President and General Counsel

 

LIMITED LIABILITY COMPANY AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DEFINITIONS

 

A.                                    Definitions

 

When used in this Agreement, the following terms not otherwise defined herein
have the following meanings:

 

“Account Control Agreement” means the Account Control Agreement, dated as of the
Initial Closing Date, entered into by and among the Company, the Servicer, the
Indenture Trustee and the financial institution identified therein as the
“securities intermediary” as defined in Section 8-102 of the UCC and the “bank”
as defined in Section 9-102 of the UCC thereunder, and such additional Account
Control Agreements as may be entered into following the Initial Closing Date by
and among the Company, the Indenture Trustee and such other financial
institution, including any substitute Account Control Agreements, relating to
the accounts to be established and maintained by the Indenture Trustee pursuant
to the Indenture.

 

“Act” has the meaning set forth in the recital to this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person.

 

“Agreement” has the meaning specified in the preamble to this Agreement.

 

“Bankruptcy” means, with respect to any Person, if (i) such Person makes an
assignment for the benefit of creditors, (ii) such Person files a voluntary
petition in bankruptcy, (iii) such Person is adjudged a bankrupt or insolvent,
or has entered against it an order for relief, in any bankruptcy or insolvency
proceeding, (iv) such Person files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, or similar
relief under any statute, law or regulation, (v) such Person files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against it in any proceeding of this nature, (vi) such Person
seeks, consents to or acquiesces in the appointment of a trustee, receiver or
liquidator of the Person or of all or any substantial part of its properties, or
(vii) 120 days after the commencement of any proceeding against the Person
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation, the
proceeding has not been dismissed, or within 90 days after the appointment
without such Person’s consent or acquiescence of a trustee, receiver or
liquidator of such Person or of all or any substantial part of its properties,
the appointment is not vacated or stayed, or within 90 days after the expiration
of any such stay, the appointment is not vacated. With respect to the Member,
the foregoing definition of “Bankruptcy” is intended to replace and shall
supersede and replace the definition of “Bankruptcy” set forth in Sections
18-101 (1) and 18-304 of the Act.

 

“Board” or “Board of Managers” means the Board of Managers of the Company
excluding the Independent Managers (and a references to a majority of the Board
or the Board of

 

Schedule A - 1

--------------------------------------------------------------------------------


 

Managers shall mean a majority of the Board or Board of Managers excluding the
Independent Managers) unless the consent or approval of the Independent Managers
is required under this Agreement in which case the Board means the Board of
Managers including the Independent Managers.

 

“Certificate of Formation” means the Certificate of Formation of the Company,
filed with the Secretary of State of the State of Delaware on November 22, 2013.

 

“Collaboration Agreement” means the Collaboration Agreement, dated November 14,
2002, between Theravance and GSK, as amended on April 11, 2006, and as it may be
further amended by the Theravance Collaboration Agreement Amendment, dated as of
March 3, 2014.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Control” means the possession, directly or indirectly, or the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or general partnership or managing
member interests, by contract or otherwise. “Controlling” and “Controlled” shall
have correlative meanings. Without limiting the generality of the foregoing, a
Person shall be deemed to Control any other Person in which it owns, directly or
indirectly, a majority of the ownership interests.

 

“Covered Persons” has the meaning set forth in Section 20(a) of this Agreement.

 

“Fiscal Year” has the meaning set forth in Section 7 of this Agreement.

 

“GSK” means Glaxo Group Limited, a private company limited by shares registered
under the laws of England and Wales.

 

“Indenture” means the Indenture, dated as of the Initial Closing Date, entered
into between the Company and the Indenture Trustee, and such additional
Indentures as may be entered into following the Initial Closing Date between the
Company and the Indenture Trustee, pursuant to which the Company issues one or
more Series of Notes backed by the assets and property of the Company identified
therein (for which purpose any Indenture may be entered into as a master
indenture and the series indenture supplements thereto pursuant to which the
Company shall issue multiple series of notes cross-collateralized by a single
portfolio of the assets and other property of the Company).

 

“Indenture Trustee” means U.S. Bank National Association, a national banking
association, in its capacity as the indenture trustee under the Indenture to be
entered into by the Company on the Initial Closing Date, and U.S. Bank National
Association or such other Person as may be identified as the indenture trustee
under such additional Indentures as may be entered into by the Company following
the Initial Closing Date.

 

“Independent Manager” means a natural person who, (A) (1) has prior experience
as an independent director, independent manager or independent member with at
least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities and (2) is provided by

 

Schedule A - 2

--------------------------------------------------------------------------------


 

CICS, LLC, CT Corporation, Corporation Service Company, National Registered
Agents, Inc., Wilmington Trust Company SP Services, Inc., Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent managers, another nationally-recognized
company reasonably approved by the Member, in each case that is not an Affiliate
of the Company and that provides professional independent managers and other
corporate services in the ordinary course of its business, (B) is not, and has
not been for a period of five years prior to his or her appointment as an
independent manager of the Company:  (1) a stockholder (whether direct, indirect
or beneficial), counterparty under a contract for commercial services, advisor
or supplier of the Member or any of its Affiliates (the “Parent Group”), (2) a
director, officer, employee, partner, attorney or consultant of the Parent
Group, (3) a person related to any person referred to in clause (1) or (2)
above, (4) a person or other entity controlling or under common control with any
such stockholder, partner, counterparty under a contract for commercial
services, supplier, employee, officer or director or (5) a trustee, conservator
or receiver for any member of the Parent Group and (C) shall not at any time
serve as a trustee in bankruptcy for the Company, the Member or any Affiliate
thereof, and shall insure that (v) no resignation or removal of an Independent
Manager shall be effective until a successor Independent Manager is appointed
and such successor shall have accepted his or her appointment as an Independent
Manager by a written instrument, (w) at least two members of the Board of
Managers shall be Independent Managers, (x) the Board of Managers shall not
approve, or take any other action to cause the filing of, a voluntary bankruptcy
petition with respect to the Company or consent to an involuntary bankruptcy
petition with respect to the Company unless a unanimous vote of the Board of
Managers (which vote shall include the affirmative vote of the Independent
Managers) shall approve the taking of such action in writing prior to the taking
of such action, (y) the Board of Managers shall not vote on any matter requiring
the vote of its Independent Managers under its limited liability company
agreement unless and until each Independent Manager is then serving on the Board
of Managers and (z) the provisions requiring Independent Managers and the
provisions described in clauses (x) and (y) of this definition cannot be amended
without the prior written consent of the Member.

 

“Initial Closing Date” means April 17, 2014.

 

“Management Agreement” means the agreement of the Managers in the form attached
hereto as Schedule C.

 

“Managers” means the managers elected to the Board of Managers from time to time
by the Member, including the Independent Managers.

 

“Member” has the meaning specified in the preamble to this Agreement for which
purpose the term “Member” shall not be deemed to include any Special Member.

 

“Officer” means an officer of the Company described in Section 12(a).

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint-stock
company, trust, unincorporated organization, or other organization, whether or
not a legal entity, and any governmental authority.

 

Schedule A - 3

--------------------------------------------------------------------------------


 

“Sale and Contribution Agreement” means the Sale and Contribution Agreement,
dated as of the Initial Closing Date, entered into between Theravance and the
Company.

 

“Series of Notes” or “Notes” means each series of notes issued by the Company
from time to time pursuant to the related Indenture.

 

“Servicer” means Theravance, in its capacity as the servicer under the Servicing
Agreements and its permitted successors and assigns in such capacity.

 

“Servicing Agreement” means the Servicing Agreement, dated as of the Initial
Closing Date, between the Company and the Servicer, and such additional
Servicing Agreements that may be entered into between the Company and the
Servicer following the Initial Closing Date, pursuant to which the Servicer
shall manage and service the assets and property of the Company identified
therein.

 

“Special Member” means, upon the admission to the Company as a member of the
Company, any such Person acting as an Independent Manager who is designated
pursuant to Section 6(c), such Person, in its capacity as a member of the
Company. A Special Member shall only have the rights and duties expressly set
forth in this Agreement.

 

“Specified Action” means to institute or participate in proceedings to have the
Company be adjudicated bankrupt or insolvent, or to consent to the institution
of bankruptcy or insolvency proceedings against the Company or to file a
petition seeking, or to consent to, reorganization, liquidation or relief with
respect to the Company under any applicable federal or state law relating to
bankruptcy, insolvency, reorganization or dissolution or to consent to the
appointment of a receiver, liquidator, assignee, trustee, or sequestrator (or
other similar official) of the Company or a substantial part of its property, or
to make any assignment for the benefit of creditors of the Company, or to admit
in writing the Company’s inability to pay its debts generally as they become
due, or, to the fullest extent permitted by law, take action in furtherance of
any such action.

 

“Theravance” means Theravance, Inc., a Delaware corporation.

 

“Transaction Documents” means this Agreement, the Indenture, the Notes, the
Servicing Agreement, the Account Control Agreement, the Sale and Contribution
Agreement, and any other documents that are identified as “Transaction
Documents” in the Indenture for any Series of Notes outstanding and all other
agreements, instruments, orders, certificates, notices, financing statements and
other documents entered into or delivered in connection therewith.

 

“UCC” means the Uniform Commercial Code as in effect in the State of Delaware or
other relevant jurisdiction, as amended and in effect from time to time.

 

B.                                    Rules of Construction

 

Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms. The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.” The terms “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or

 

Schedule A - 4

--------------------------------------------------------------------------------


 

subdivision. The Section titles appear as a matter of convenience only and shall
not affect the interpretation of this Agreement. All Section, paragraph, clause
or Schedule references not attributed to a particular document shall be
references to such parts of this Agreement. Any reference herein to an agreement
or other document shall refer to such agreement or other document as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

 

Schedule A - 5

--------------------------------------------------------------------------------


 

SCHEDULE B

 

MEMBER

 

Name

 

Mailing Address

 

 

 

Theravance, Inc.

 

901 Gateway Boulevard

South San Francisco, California 94080

Attention: Bradford J. Shafer, Senior Vice President & General Counsel

Facsimile: (650) 808-6095

Phone: (650) 808-6171

Email: bshafer@theravance.com

 

MANAGERS

 

Name

 

Mailing Address

 

 

 

Rick E Winningham

 

901 Gateway Boulevard

South San Francisco, California 94080

Facsimile: (650) 808-6095

Phone: (650) 808-3777

Email: rwinningham@theravance.com

 

 

 

Michael W. Aguiar

 

901 Gateway Boulevard

South San Francisco, California 94080

Facsimile: (650) 808-6095

Phone: (650) 808-4066

Email: maguiar@theravance.com

 

 

 

Bradford J. Shafer

 

901 Gateway Boulevard

South San Francisco, California 94080

Facsimile: (650) 808-6095

Phone: (650) 808-6171

Email: bshafer@theravance.com

 

 

 

Orlando Figueroa

 

Lord Securities Corporation

48 Wall Street, 27th floor

New York, New York 10005

Facsimile: (212) 346-9012

Phone: (212) 346-9000

Email: Orlando.Figueroa@lordspv.com

 

Schedule B - 1

--------------------------------------------------------------------------------


 

Dewen Tarn

 

Lord Securities Corporation

48 Wall Street, 27th floor

New York, New York 10005

Facsimile: (212) 346-9012

Phone: (212) 346-9000

Email: Dewen.Tarn@lordspv.com

 

OFFICERS

 

Name

 

Title

 

 

 

Rick E Winningham

 

President

 

 

 

Bradford J. Shafer

 

Secretary

 

 

 

Michael W. Aguiar

 

Treasurer

 

 

 

Initial Capital Contribution of the Member: $1,000

 

 

 

Schedule B - 2

--------------------------------------------------------------------------------


 

SCHEDULE C

 

FORM OF MANAGEMENT AGREEMENT

 

[DATE]

 

LABA ROYALTY SUB LLC
901 Gateway Boulevard, c/o Theravance, Inc.,
South San Francisco, California 94080

 

Re:

Management Agreement

 

LABA ROYALTY SUB LLC

 

Ladies and Gentlemen:

 

For good and valuable consideration, each of the undersigned persons, who have
been designated as managers of LABA ROYALTY SUB LLC, a Delaware limited
liability company (the “Company”), in accordance with the Limited Liability
Company Agreement of the Company, dated as of April 17, 2014 (as the same may be
amended, supplemented or otherwise modified from time to time, the “LLC
Agreement”) attached hereto as Exhibit A, hereby agree as follows:

 

1.                                      Each of the undersigned agrees to the
terms and conditions of the LLC Agreement.

 

2.                                      Each of the undersigned accepts such
person’s rights and authority as a Manager under the LLC Agreement and agrees to
perform and discharge such person’s duties and obligations as a Manager under
the LLC Agreement, and further agrees that such rights, authorities, duties and
obligations under the LLC Agreement shall continue until such person’s successor
as a Manager is designated or until such person’s resignation or removal as a
Manager in accordance with the LLC Agreement.  Each of the undersigned agrees
and acknowledges that it, he or she has been designated as a “manager” of the
Company within the meaning of Section 18-101(10) of the Delaware Limited
Liability Company Act.  Without limitation of the foregoing, each of the
undersigned identified as an “Independent Manager” hereby acknowledges and
agrees that his or her duties as a Manager are strictly limited to those
assigned to the Independent Managers pursuant to the LLC Agreement including,
without limitation, to be appointed as a Special Member to exercise the rights
and perform the duties of a Special Member set forth in Section 6(c) of the LLC
Agreement in the circumstances set forth in Section 6(c) of the LLC Agreement.

 

3.                                      Each of the undersigned agrees, solely
in its, his or her capacity as a creditor of the Company on account of any
indemnification or other payment owing to the undersigned by the Company, not to
acquiesce, petition or otherwise invoke or cause the Company to invoke the
process of any court or governmental authority for the purpose of commencing or
sustaining a case against the Company under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian,

 

Schedule C - 1

--------------------------------------------------------------------------------


 

sequestrator or other similar official of the Company or any substantial part of
the property of the Company, or ordering the winding up or liquidation of the
affairs of the Company.

 

4.                                      THIS MANAGEMENT AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF DELAWARE (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES), ALL RIGHTS AND REMEDIES BEING GOVERNED
BY SUCH LAWS.  THE COURT OF CHANCERY OF THE STATE OF DELAWARE SHALL BE THE SOLE
AND EXCLUSIVE FORUM TO HEAR AND DETERMINE ANY SUIT, ACTION OR PROCEEDING, AND TO
SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN CONNECTION WITH THIS
MANAGEMENT AGREEMENT.

 

Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the LLC Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

Schedule C - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Management Agreement as
of the day and year first above written.

 

 

 

 

Name:

Rick E. Winningham

 

Title:

Manager

 

 

 

Name:

Michael W. Aguiar

 

Title:

Manager

 

 

 

Name:

Bradford J. Shafer

 

Title:

Manager

 

 

 

 

 

Name:

Orlando Figueroa

 

Title:

Independent Manager

 

 

 

Name:

Dewen Tarn

 

Title:

Independent Manager

 

Schedule C - 3

--------------------------------------------------------------------------------


 

Exhibit A

 

Limited Liability Company Agreement

of

LABA Royalty Sub LLC

 

--------------------------------------------------------------------------------